In appellee's brief on rehearing we are referred to Sweet v. Brown, 12 Metc. (Mass.) 175, 45 Am. Dec. 243, and other cases in the same line, in which it was held that, where the grant was of — to quote the language of Sweet v. Brown — "all my right, title, and interest in and to that parcel of real estate [describing it]," followed by unlimited covenants of seisin, good right to convey, against incumbrances, and of warranty, it was held that these covenants were limited merely to the right and title of the grantor, whatever that might be. Here we note that the language of the deed under which appellant claimed was: "Do hereby grant, bargain, sell and convey unto the said G. J. Coston, his heirs and assigns, the following described real estate, situated in the county of Monroe and State of Alabama, to wit: All our undivided interest: (describing the land) To have and to hold the aforesaid premises to the said G. J. Coston, his heirs and assigns forever, and we do covenant with the said G. J. Coston, his heirs and assigns, and that we are lawfully seised of the aforegranted premises," etc.
We have stated the ruling in Sweet v. Brown, supra. There are similar cases noted under page 498 of Rawle on Covenants (5th Ed.). But, says Rawle: "It may however be observed of these cases, that inasmuch as all conveyances taking effect under the Statute of Uses transfer no more than the estate of the party, such a course of decision, if too strictly carried out, would in such conveyances restrain all general covenants for title to the acts of the vendor, and thus of course utterly change the nature of such covenants. It is conceived therefore that this class of cases should be limited in their application to those where the intention to convey and receive but a limited estate plainly appears on the face of the deed." We have shown the difference between the covenants in this case and in Sweet v. Brown. "And in a case in Massachusetts, where the conveyance was of 'the following described water lots,' and, appended to the description by metes and bounds, the words 'meaning and intending by this deed to convey all my right, title, and interest in and to lots numbered three and six, and my undivided portion of the aforementioned flats,' it was held that the general covenants for title which the deed contained *Page 601 
were not restricted merely to the interest of the grantor." Rawle on Covenants (5th Ed.) p. 499; Hubbard v. Apthorp, 3 Cush. (Mass.) 419. Other cases, English and American, to the same effect, will be found noted in the text of Rawle. And in Lull v. Stone, 37 Ill. 228, the court doubts the holding in Sweet v. Brown and the cases in that line in this language: "It is difficult to see, if this be the true construction of such deeds, with what view the covenants were inserted," and more to the same effect.
Our conclusion is that the original opinion in this cause reached a right result.
Rehearing overruled.